On Petition fob Rehearing.
Robinson, J.
5. As the fourth conclusion of law was originally stated by the court and the judgment rendered thereon, it was adjudged that the costs be paid out of the estate, but the motion afterward made by appellants that the costs be taxed against apjDellee personally was sustained. The motion to modify the judgment in other respects was properly overruled, for the reason that the judgment follows the conclusions of law. No question is presented by a motion to modify the judgment when the judgment follows the conclusions of law.
Petition overruled.